DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Unless noted otherwise, the priority for the instant claims is to the provisional application filed 04/6/2011.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch et al. (US2009/0013743, from IDS) as evidenced by Ullman (Ullman’s encyclopedia of industrial chemistry, 2009, Fertilizers, 2. Types, v. 14, pg. 200-240), and Harrison et al. (US4954134, from IDS).
Applicants claim:
-- A granule comprising (i) particles comprising an active agent and (ii) a binding agent comprising a lignosulfonate and a mixture of polyols,
wherein the ratio of lignosulfonate to the mixture of polyols is in the range of 1.5:1 to 16:1; wherein the mixture of polyols is monosaccharides, disaccharides, hydrogenated starch hydrolysates, or combinations thereof,
wherein the active agent is an agriculturally active agent, a pharmaceutically active agent, or a food product, and
wherein the granule has a sphericity of at least 85%.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 9, Lynch teaches a particle comprising a nitrogen containing ingredient, specifically IBDU (isobutylidene urea) (which reads on the claimed nitrogen fertilizer of claim 9) as an active ingredient (which as evidenced by Ullman has a solubility of about 0.3 g/100mL-3g/100 mL of water at 25 C see table 12 pg. 221 which reads on the claimed solubility of 0.3 g/100mL at 20 C), and a binder component (see: entire document; abstract; [0014-0017]; [0018]; [0019-0021]; Claims 1-2, 4-6, [0031-0032];). Lynch teaches that the particles can be prepared into spherical shape and or approximately spherical shape which reads on the claimed sphericity of at least 85% and the claimed aspect ratio of greater than 0.78 claimed in both claims 1 and 8-9 ([0035]) and the particles have minimum durability resistance to attrition rating (RTA) ranging from 60% to 100%, which reads on the claimed granules having crush resistance (see [0033]). It should be noted that the binder/adhesive component, “corn syrup” contains an amount of maltose and oligosaccharides, which they are polyols. Moreover, the binder/adhesive “molasses” contains sucrose, glucose, and fructose, which glucose and fructose are monosaccharide sugars, and sucrose is a disaccharide sugar and further that Lynch specifically teaches wherein the binder/adhesive component can be monosaccharides, disaccharides, polysaccharides, oligosaccharides and combinations thereof ([0017]; claims 1-2, 4-6; entire document; e.g. abstract; [0014-0017]; [0018]; [0019-0021]; [0031-0032]; etc.).
As such, the binder and adhesive components taught by Lynch read on, “the binder agent comprising a lignin-derived material, e.g. lignosulfonate and a mixture of polyols” as presently claimed because the combinations of binder and adhesives claimed by Lynch teaches using lignosulfonate and lignosulfonate salts, corn syrup, and/or molasses, and combinations thereof as binders and adhesives for forming spherical granules which read on the instantly claimed spherical granules.
	Regarding claim 9, Lynch teaches that the active ingredient associated with the particles can be fertilizers, soil nutrients, and amendment materials, more specifically fertilizers and/or soil nutrients, even more specifically IBDU as discussed above which has a solubility of ~0.3 g/100 mL in water (see: [0018]; line 1-5). This reads on the active agent is an agriculturally active agent claimed, more specifically wherein the active agent is a fertilizer. Lynch further teaches wherein the fertilizers/soil nutrients can be selected from calcium, magnesium, iron, copper, zinc or a combination thereof and wherein these nutrients can intrinsically chelate with the alcohol functional groups on the sugar/binder component, and wherein fertilizers are substances containing one or more plant nutrients, e.g. nitrogen, phosphorous, or potassium which read on those claimed in claim 9 (See [0021]; lines 1-2 and 8-10).  
	Regarding claims 9-10, Lynch teaches the binder component comprising lignin derivatives, specifically calcium or sodium lignosulfonate can be present preferably from 1% to 25% by weight of the total weight of the particles (see [0017]). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 9-10, Lynch does not teach wherein the ratio of lignosulfonate to the mixture of polyols falls within either of the claimed range(s) or wherein the granules have the claimed crush resistance of 2 lb force or wherein the composition comprises a bulking density material. However, this deficiencies in Lynch are addressed by Harrison.
 	Harrison teaches granular fertilizer composition comprising limestone (which reads on the bulk density material of claim 7) and about 10% by weight lignosulfonate which reads on, and wherein the lignosulfonate is for example calcium lignosulfonate, and wherein the lignosulfonate is effective for binding and agglomerating the mixtures to form the granule fertilizer having sufficient crush strength, e.g. about 4 pounds which reads on the instantly claimed crush resistance of at least 2 lbs force claimed in claim 9 (see col. 4, ln. 49-52; col. 8, ln. 28-35; Table in col. 18). 
	Regarding the instantly claimed ratios claimed in claim 9, Lynch teaches that the binder component can be present in about from 1% to 25% of the total weight of the particles and Harrison teaches 10% by weight of lignosulfonate to provide sufficient crush resistance/crush strength to the granules and for binding and agglomerating the mixtures to form the fertilizer granules. Then the remaining about 5% by weight of the binder would be polyols component, e.g. molasses and liquid corn syrup, which would be a ratio of 2:1 of the lignosulfonate to the polyols which reads on the instantly claimed ratios in claim 9 when the solubility of active agent/fertilizer is 0.3 g/100 mL which is the solubility of the preferred fertilizer, IBDU in Lynch as discussed above. Thus, it would have been obvious to one of ordinary skill in the art to optimize the ratio of lignosulfonate and polyols in Lynch in order to be for example 2:1 when using IBDU in order to improve the solubility of the IBDU. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to follow the teaching of Lynch to prepare the instantly claimed particles, which comprise active ingredient, i.e. fertilizers or soil nutrients, and binder components, i.e. a combination of calcium lignosulfonate, liquid corn syrup and/or molasses, or other binder components, i.e. monosaccharides, disaccharides, oligosaccharides and polysaccharides, into a spherical shape e.g. at least 85% sphericity and an aspect ratio of greater than 0.78, because Lynch teaches that the particles comprise those binder components can mix with the desirable active ingredient, i.e. fertilizers or soil nutrients, and be formed into a shape, specifically a spherical/substantially spherical shape as is instantly claimed.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the ratio of lignosulfonate and polyols in Lynch in order to be for example the instantly claimed 2:1 when using IBDU as the fertilizer/active agent in order to improve the solubility of the IBDU. One of ordinary would have been motivated to optimize the ratios to those instantly claimed in order to improve the solubility of the IBDU and make effective granules for delivering fertilizer because it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious to optimize the amounts of lignosulfonate to be between 10-20% by weight based on the total granule as is instantly claimed because Lynch teaches using from 1-25% of binder in the total granule formulation and Harrison teaches using ~10% by weight of lignosulfonate in the granules to have the claimed hardness that it is instantly claimed and as such it would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of the lignosulfonate in the binder of the spherical particles/granules of Lynch in order to develop the instantly claimed granules having the claimed crush resistance because Harrison teaches by including the claimed amounts of lignosulfonate, allow for the granules to have the instantly claimed crush strength.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-3, 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch et al. (US2009/0013743, from IDS) as evidenced by Ullman (Ullman’s encyclopedia of industrial chemistry, 2009, Fertilizers, 2. Types, v. 14, pg. 200-240), Hobbs (WO1995/22253, from parent application IDS), and Harrison et al. (US4954134, from IDS), as evidenced by Procter (US4259361)
Applicants claim:
-- A granule comprising (i) particles comprising an active agent and (ii) a binding agent comprising a lignosulfonate and a mixture of polyols,
wherein the ratio of lignosulfonate to the mixture of polyols is in the range of 1.5:1 to 16:1; wherein the mixture of polyols is monosaccharides, disaccharides, hydrogenated starch hydrolysates, or combinations thereof,
wherein the active agent is an agriculturally active agent, a pharmaceutically active agent, or a food product, and
wherein the granule has a sphericity of at least 85%.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2, and 8, Lynch teaches a particle comprising a nitrogen containing ingredient, specifically IBDU (isobutylidene urea) (which reads on the claimed nitrogen fertilizer of claim 9) as an active ingredient (which as evidenced by Ullman has a solubility of about 0.3 g/100mL-3g/100 mL of water at 25 C see table 12 pg. 221 which reads on the claimed solubility of 0.3 g/100mL at 20 C), and optional secondary active agents such as pesticides which are not at all limited in scope (See [0013]),  a binder component (see: entire document; abstract; [0014-0017]; [0018]; [0019-0021]; Claims 1-2, 4-6, [0031-0032];). Lynch teaches that the particles can be prepared into spherical shape and or approximately spherical shape which reads on the claimed sphericity of at least 85% and the claimed aspect ratio of greater than 0.78 claimed in both claims 1 and 8-9 ([0035]) and the particles have minimum durability resistance to attrition rating (RTA) ranging from 60% to 100%, which reads on the claimed granules having crush resistance (see [0033]). It should be noted that the binder/adhesive component, “corn syrup” contains an amount of maltose and oligosaccharides, which are polyols. Moreover, the binder/adhesive “molasses” contains sucrose, glucose, and fructose, wherein glucose and fructose are monosaccharide sugars, and sucrose is a disaccharide sugar and further that Lynch specifically teaches wherein the binder/adhesive component can be monosaccharides, disaccharides, polysaccharides, oligosaccharides, starches (which would include hydrogenated starch hydrolysates) and combinations thereof ([0017]; claims 1-2, 4-6; entire document; e.g. abstract; [0014-0017]; [0018]; [0019-0021]; [0031-0032]; etc.).
As such, the binder and adhesive components taught by Lynch read on, “the binder agent comprising a lignin-derived material, e.g. lignosulfonate and a mixture of polyols” as presently claimed because the combinations of binder and adhesives claimed by Lynch teaches using lignosulfonate and lignosulfonate salts, corn syrup, and/or molasses, and combinations thereof as binders and adhesives for forming spherical granules which read on the instantly claimed spherical granules.
	Regarding claims 1-3, 6, Lynch teaches that the active ingredient associated with the particles can be fertilizers, soil nutrients, and amendment materials, more specifically fertilizers and/or soil nutrients, even more specifically IBDU as discussed above which has a solubility of ~0.3 g/100 mL in water (see: [0018]; line 1-5), and wherein the particles can comprise secondary active agents such as pesticides (see [0013]). This reads on the active agent is an agriculturally active agent claimed, more specifically wherein the active agent is a fertilizer. Lynch further teaches wherein the fertilizers/soil nutrients can be selected from calcium, magnesium, iron, copper, zinc or a combination thereof and wherein these nutrients can intrinsically chelate with the alcohol functional groups on the sugar/binder component, and wherein fertilizers are substances containing one or more plant nutrients, e.g. nitrogen, phosphorous, or potassium which read on those claimed in claim 9 (See [0021]; lines 1-2 and 8-10).  
	Regarding claim 1-3, 6, 8, Lynch teaches the binder component comprising lignin derivatives, specifically calcium or sodium lignosulfonate can be present from 1 to 75% by weight, preferably from 1% to 25% by weight of the total weight of the particles (see [0017]). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-3, 6-8, Lynch does not teach wherein the ratio of lignosulfonate to the mixture of polyols falls within either of the claimed range(s) when the solubility of the particle in water is 10g/100mL at 20 °C or 0.3 g/100mL at 20 °C, respectively or wherein the granules have the claimed crush resistance of 2 lb force or wherein the composition comprises a bulking density material. However, this deficiencies in Lynch are addressed by Hobbs as evidenced by Procter, and Harrison.
 	Hobbs teaches granular/dry compositions comprising bulk density carriers/fillers, which include fertilizer components (e.g. bone meal (as evidenced by Procter is made in granular or powder forms) and/or natural earth materials (e.g. limestone)) which function as deposition agents/bulk density agents to prevent random dispersal of the granules and which also provide nutrients for plants/soil as taught by Procter (see Procter: abstract; claims; Col. 4, ln. 64-67; Col. 9, ln. 2-8) and which are also useful for carrying pesticides and wherein these granules are treated with and adjuvant composition and/or comprise lignosulfonates and/or lignins and sugar alcohols (which read on the instantly claimed polyols) in combination, and wherein the lignosulfonate is used in amounts of most preferably 10-15% by weight and the polyol/sugar alcohol is used in amounts of preferably at least 25% up to about 50% by weight relative to the amount of lignin/lignosulfonate in the adjuvant composition (which reads on the claimed binder composition) which reads on a ratio of 4:1 and 2:1 of lignosulfonate to sugar alcohol/polyol to provide UV protection for pesticides/active agents contained on/in these bulk density materials/fillers/deposition agents (See Hobbs: entire document, e.g. abstract; pg. 5, ln. 4-22;  pg. 6, ln. 9-28; pg. 4, ln. 16-20; pg. 3, ln. 6-29; pg. 9, ln. 3-10; pg. 11-28; claims). 
	Harrison teaches granular fertilizer composition comprising limestone (which reads on the bulk density material of claim 7 and is a natural earth material/deposition agent and would work in Hobbs) and about 10%-25% by weight lignosulfonate, and wherein the lignosulfonate is for example calcium lignosulfonate, and wherein the lignosulfonate is effective for binding and agglomerating the mixtures to form the granule fertilizer having sufficient crush strength, e.g. about 4 pounds to about 8 pound per force which reads on the instantly claimed crush resistance of at least 2 lbs force claimed in claim 9 (see col. 4, ln. 49-52; col. 8, ln. 28-35; Table in col. 18). 
	Regarding the instantly claimed ratios claimed in claims 2 and 9, Lynch teaches that the binder component can be present in amounts of about 1% to 75% of the total weight of the particles and Hobbs teaches lignosulfonate is used in amounts of most preferably 10-15% by weight of the adjuvant composition and that the polyol/sugar alcohol is used in amounts of preferably at least 25% up to about 50% by weight relative to the amount of lignin/lignosulfonate in the adjuvant composition (which reads on the claimed binder composition) which reads on a ratio of 4:1 and 2:1 of lignosulfonate to sugar alcohol/polyol to provide UV protection for pesticides/active agents contained on/in these bulk density materials/fillers/deposition agents and wherein these bulk density material include fertilizing agents, and Lynch teaches when the solubility of active agent/fertilizer is 0.3 g/100 mL which is the solubility of the preferred fertilizer, IBDU in Lynch as discussed above, and Harrison teaches using calcium lignosulfonate as a binder in amounts of up to about 25% to improve crush strength/resistance to about 8 pounds. Thus, it would have been obvious to one of ordinary skill in the art to optimize the ratio of lignosulfonate and polyols in Lynch in order to be for example 2:1 when using IBDU in order to improve the solubility of the IBDU and to improve/optimize the crush strength of the granules to the desired strengths especially since polyols are known to be polar (e.g. the presence of the OH groups which allows for hydrogen bonding) and would therefore improve solubility of poorly soluble active agents.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to follow the teaching of Lynch to prepare the instantly claimed particles, which comprise a nitrogen containing active ingredient, i.e. fertilizers or soil nutrients, optionally a second active agent, e.g. pesticides, and binder components, i.e. a combination of calcium lignosulfonate, liquid corn syrup and/or molasses, or other binder components, i.e. monosaccharides, disaccharides, oligosaccharides and polysaccharides, into a spherical shape e.g. at least 85% sphericity and an aspect ratio of greater than 0.78, because Lynch teaches that the particles comprise those binder components can mix with the desirable active ingredient, i.e. fertilizers or soil nutrients, and be formed into a shape, specifically a spherical/substantially spherical shape as is instantly claimed.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the ratio of lignosulfonate and polyols in Lynch in order to be for example the instantly claimed 2:1 when using IBDU as the fertilizer and pesticides as a second active agent in order to improve the solubility of the IBDU and to provide UV protection for the pesticide component. One of ordinary would have been motivated to optimize the ratios to those instantly claimed in order to improve the solubility of the IBDU/provide UV protection against degradation for the pesticides/active components and make effective granules for delivering fertilizer because it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially since, Hobbs teaches 
It also would have been obvious to optimize the amounts of lignosulfonate to be between 10-20% by weight based on the total granule as is instantly claimed because Lynch teaches using from 1-75% of binder in the total granule formulation and Harrison teaches using ~10%-25% by weight of lignosulfonate in the granules to have the claimed hardness that it is instantly claimed and Hobbs teaches adjuvant compositions which comprise lignosulfonates and/or lignins with sugar alcohols (which read on the instantly claimed polyols) in combination, and wherein the lignosulfonate is used in amounts of most preferably 10-15% by weight and the polyol/sugar alcohol is used in amounts of preferably at least 25% up to about 50% by weight relative to the amount of lignin/lignosulfonate in the adjuvant composition (which reads on the claimed binder composition) which reads on a ratio of 4:1 and 2:1 of lignosulfonate to sugar alcohol/polyol to provide UV protection for pesticides/active agents contained on/in these bulk density materials/fillers/deposition agents as such it would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of the lignosulfonate and polyols in the binder of the spherical particles/granules of Lynch in order to develop the instantly claimed granules having the claimed crush resistance because Harrison teaches by including lignosulfonate and optimizing the amount of lignosulfonate allows for the granules to have the instantly claimed crush strength and Hobbs teaches by having the claimed ratios of lignosulfonates to polyols and which are present in the same amounts allows for improved UV protection of active agents, e.g. pesticides which can be contained in the granules of Lynch.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch et al. (US2009/0013743, from IDS), as evidenced by Ullman (Ullman’s encyclopedia of industrial chemistry, 2009, Fertilizers, 2. Types, v. 14, pg. 200-240), Hobbs (WO1995/22253, from parent application IDS), and Harrison et al. (US4954134, from IDS), as evidenced by Procter (US4259361) as applied to claims 1-3, and 6-8
 above and further in view of Chagi (JP2000201631A, from IDS) with evidence from Briggs (J. of Agri. Res., 1943, 67(9), 359-367). 
	Applicant’s claim:
-- The granule of claim 1, wherein the mixture of polyols comprises an amount of up to 15% monosaccharides, an amount of up to 20% disaccharides, and at least an amount up to 50% hydrogenated starch hydrolysates.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the granule of claims 1-3, and 6-8 as discussed above and incorporated herein. 
	Lynch further teaches wherein the binder component combination can comprise molasses which comprises/contains ~29% by weight sucrose (disaccharide); 25% by weight glucose and fructose (monosaccharides) as evidenced by Briggs (pg. 361 first full paragraph). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references do not specifically teach wherein the binder composition/UV screening composition comprises up to 15% monosaccharides, up to 20% disaccharides, and at least an amount up to 50% hydrogenated starch hydrolysates (HSH) or 10% or less monosaccharides, 15% or less disaccharides, and 65% or more HSH. However, as discussed above they do teach wherein the binder/UV screening composition can comprise a mixture of polyols, specifically mono- and disaccharides and lignosulfonates. However, this deficiency in the combined references  is addressed by Chagi.
	Chagi teaches the use of mixtures of polyols as binders for products having excellent shape retention, wherein the product can be kept for a long period of time and the polyols are readily available and have low cost. Chagi also teaches wherein the polyols can be sorbitol, maltitol, mannitol, lactitol and hydrogenated starch hydrolysates (see entire document, e.g. [0007]; [0012]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art at the time of the instant invention’s filing to include hydrogenated starch hydrolysates in combination with other polyols in the claimed percentages in the binder of the combined references because Chagi teaches that such mixture of sugar alcohols can be used to produce a solid product that is excellent in shape retention, and the resulted product is soft and can be kept for a long period of time, and said sugar alcohols are easily available and cost is low.
It also would have been obvious to optimize the amount of monosaccharides, disaccharides and hydrogenated starch hydrolysates to fall within the claimed percentages instantly claimed because the combined references together teach wherein the binder can comprise blends of mono and disaccharides to improve adhesion and UV protection provided by the lignosulfonates, and Chagi teaches including hydrogenated starch hydrolysates in combination with other polyols in binder compositions because such mixture of polyols can be used to produce a solid product that has excellent in shape retention and is storage stable, and said polyols are readily available and cheap.
Thus it would have been obvious for one of ordinary skill in the art to optimize the binder to include the same percentages as those instantly claimed because all of the claimed components were known in the art to be useful for forming crush resistant granules for delivering active agents and it was known in the art to optimize the amounts and types of binders in order to afford spherical granules for delivering a chosen active agent and which provide effective binding of that active agent into and within the granule.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous claims objections, 112 (b), and 112 (d) rejections moot and these rejections are hereby withdrawn.
	Applicant’s amendments to the claims and new claim 14 have rendered the previous 103 rejection over claims 1-8 moot but have prompted the new grounds of rejection presented herein because previously none of the claims required the polyols to comprise 10-20% by weight of the binding agent as such this is a new limitation which required new searching to address. 
	Applicants arguments insofar as they pertain to the rejection of claims 9-10 and the new rejections over claims 1-3, 5-8 and 14 are addressed herein.
	Applicants argue that Lynch does not disclose the mixture of polyols comprising 10-20% by weight of the binding agent. This deficiency is now addressed by the combination of Hobbs and Harrison as is discussed above.
Applicants further argue that neither Lynch nor Harrison discussed an improved solubility which they see with the claimed granules. The examiner respectfully points out that the claims do not require any solubility of the granules or active agent as they are currently written. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved/increased solubility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case Lynch teaches all of the claimed features except for those which are taught by Hobbs and Harrison (with respect to claims 1-3, 6-8) and when taken in view of Chagi claims 5 and 14 because it is known to optimize the amounts of binders in fertilizer formulations specifically amounts of lignosulfonates and polyols in order to achieve the best mixture for UV protection of active agents such as pesticides which are included in Lynch as this protection via the combination of the claimed sugar alcohol polyols and lignosulfonates when used in the claimed ratios is taught by Hobbs. It was also known to optimize the amount of lignosulfonates in granular/pelletized fertilizers to improve crush resistance and to use a mixture of polyols which include hydrogenated starch hydrolysates with monosaccharides and disaccharides to improve/have excellent shape retention, and shelf life, and because the sugar alcohols/hydrogenate starch hydrolysates are cheap and readily available.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616